Citation Nr: 1738345	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as bipolar disorder and depression), to include as due to Project SHAD and herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia (previously claimed as joint pain), to include as due to Project SHAD and herbicide exposure.

3.  Entitlement to service connection for irritable bowel syndrome, to include as due to Project SHAD and herbicide exposure.

4.  Entitlement to service connection for migraine headaches, to include as due to Project SHAD and herbicide exposure.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to Project SHAD and herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2013, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

In February 2015, the Board remanded this claim for further development.

The Board notes that a claim of entitlement to service connection for joint pain was previously denied in August 2006.  The Board acknowledges that the RO adjudicated the issue on the merits in the March 2010 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board also notes that the RO appears to have treated the Veteran's April 2009 claim of entitlement to service connection for fibromyalgia as a new claim.  

The Board recognizes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, in February 2005, the Veteran filed a claim for a condition manifested by joint pain due to Project SHAD, which the RO denied in October 2005 and August 2006 rating decisions.  The Veteran subsequently filed a claim for fibromyalgia due to Project SHAD, which the RO construed as a new claim and denied in the March 2010 rating decision on appeal. 

After a thorough review of the record, the Board finds that the Veteran's current claim of entitlement to service connection for fibromyalgia constitutes the same claims that were denied in the October 2005 and August 2006 rating decisions.  In this regard, the Veteran has continued to seek service connection for a condition manifested by joint pain, however variously claimed and diagnosed, as due to chemical exposures in service.  His statements regarding the symptoms, onset, and etiology associated with his claim for fibromyalgia are the same circumstances he cited as the cause of his joint pain condition in his previous claims for service connection.  Thus, the Board is broadening the scope of the present claim because it turns upon essentially the same history, factual bases, and claimed symptomatology that were considered in the prior final rating decisions - that the Veteran experiences a condition manifested by joint pain as a result of his active service.  Accordingly, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for fibromyalgia (previously claimed as joint pain).

The issue of entitlement to service connection for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied entitlement to service connection for bipolar disorder and depression.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Evidence received since the August 2006 rating decision is cumulative and redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bipolar disorder and depression, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bipolar disorder and depression.

3.  In an August 2006 rating decision, the RO denied entitlement to service connection for joint pain.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

4.  Evidence received since the August 2006 rating decision is cumulative and redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for fibromyalgia (previously claimed as joint pain), and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for fibromyalgia (previously claimed as joint pain).

5.  The probative evidence of record does not show a diagnosis of or treatment for irritable bowel syndrome during the pendency of this claim.

6.  The probative evidence of record does not show a diagnosis of or treatment for chronic fatigue syndrome during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final as to the claim of entitlement to service connection for bipolar disorder and depression.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bipolar disorder and depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The August 2006 rating decision is final as to the claim of entitlement to service connection for joint pain.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for fibromyalgia (previously claimed as joint pain).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for establishing service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for establishing service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a May 2009 letter that was sent to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  The Board also finds that the AOJ has substantially complied with the February 2015 Board remand directives which included obtaining outstanding VA treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in a subsequent remand, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id.

The Veteran contends that he has an acquired psychiatric disorder due to involvement in Project SHAD during active service, as well as due to being shot at off the coast of Vietnam and seeing a shipmate killed.  He also contends that he has fibromyalgia due to involvement in Project SHAD.

Historically, the Veteran's claim of entitlement to service connection for bipolar disorder was denied in an August 2003 rating decision on the basis that the evidence failed to show that bipolar disorder was incurred in or caused by service.  The Veteran did not appeal this decision and it became final.

Thereafter, in a February 2005 statement, the Veteran sought to reopen his claim of entitlement to service connection for bipolar disorder and depression, and he filed a new claim of entitlement to service connection for joint pain.  In an October 2005 rating decision, the RO confirmed and continued the previous denial of entitlement to service connection for bipolar disorder and depression and denied the Veteran's claim of entitlement to service connection for joint pain on the basis that there was no evidence that these conditions were related to service, nor was there evidence of a current diagnosis of a condition manifested by joint pain.  Within a year of the October 2005 rating decision, the Veteran submitted additional evidence in support of his claim.  In an August 2006 rating decision, the RO once again denied entitlement to service connection for bipolar disorder and depression and for joint pain.  The Veteran was notified of the decision and his appellate rights by a letter dated in August 2006.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The August 2006 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's last final rating decision in August 2006 included the Veteran's service treatment and personnel records, VA treatment records showing treatment for bipolar disorder and depression, VA examination reports, a statement from the Veteran's private physician regarding the Veteran witnessing his shipmate being killed, treatise information regarding Project SHAD, and the Veteran's lay statements.  Based on this evidence, the RO determined that the evidence did not show that bipolar disorder and depression were incurred in or related to service and that the evidence did not show that a condition manifested by joint pain was related to service.  Thus, the claim was denied.

In April 2009, the Veteran requested that his claim of entitlement to service connection for fibromyalgia and depression be reopened.  Relevant additional evidence received since the RO's August 2006 rating decision includes a VA examination indicating that the Veteran does not have a current diagnosis of fibromyalgia, additional VA treatment records showing treatment for bipolar disorder and depression, and the Veteran's lay statements and hearing testimony describing incidents in service and treatment after separation, as well as his contentions that his conditions were related to chemical exposures during Project SHAD.  

Regarding the claim of entitlement to service connection for fibromyalgia, VA treatment records do not show a diagnosis of the condition.  Additionally, a November 2009 VA examination report reflects that the Veteran does not have a diagnosis of fibromyalgia.  While new in the sense that they were not previously reviewed by the Board, the additional VA treatment records and VA examination report do not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for fibromyalgia, that is, evidence that the Veteran currently has a diagnosis of fibromyalgia or that such a condition is related to Project SHAD.  The new evidence, additional medical records showing no diagnosis, is wholly against the claim, and merely reinforces the prior determination that the Veteran does not have fibromyalgia.  The evidence is not relevant to the Veteran's claim for service connection for fibromyalgia because it does not show a confirmed diagnosis of fibromyalgia.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  38 C.F.R. § 3.156 (a).  

Thus, the Board concludes that the evidence added to the record since the August 2006 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the August 2006 rating decision, lack of a current disability, has not been cured, and the claim of entitlement to service connection for fibromyalgia may not be reopened.

Regarding the claim of entitlement to service connection for an acquired psychiatric disorder, evidence added to the record since the August 2006 rating decision continues to show diagnoses of bipolar disorder and depression, but does not indicate that there is a relationship between that condition and service.  Additionally, while the Veteran has submitted statements regarding his participation in Project SHAD and seeing a shipmate killed, such are duplicative of the contentions that were previously of record at the time of the previous rating decisions.  He does not advance any new or different notions or theories regarding the onset of an acquired psychiatric disorder, in an attempt to reopen his claim.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  The statements are cumulative, and cumulative evidence does not constitute new and material evidence under 38 C.F.R. § 3.156.

In sum, the Veteran seeks to readjudicate his previous claims on essentially the same basis and evidence that were fully considered by the RO in previous decisions.  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for an acquired psychiatric disorder and fibromyalgia are not met, and the August 2006 denial of each claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Service Connection

The Veteran seeks entitlement to service connection for irritable bowel syndrome and chronic fatigue syndrome, which he contends was caused by exposure to chemicals as a participant in Project SHAD while in service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

In his April 2009 claim, the Veteran asserted that he had irritable bowel syndrome and chronic fatigue syndrome due to exposure to chemical and biological agents during Project SHAD.  Service records confirm that the Veteran was a participant in Project SHAD testing and that he was exposed to bacillus globigii and methylacetoacetate.  Unfortunately, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Veteran's service treatment records are silent for treatment or complaints relating to irritable bowel syndrome and chronic fatigue syndrome.

Additionally, the record does not demonstrate any evidence of post-service diagnoses or treatment for chronic fatigue syndrome or irritable bowel syndrome.  VA treatment records in general show that while the Veteran has been evaluated for various medical complaints, to include COPD, aortic valve stenosis, and congestive heart failure, there was no mention of chronic fatigue syndrome or irritable bowel syndrome.  In fact, the Veteran routinely denied relevant symptoms, such as constipation, diarrhea, and weakness.  See generally VA Treatment Records dated from 2008 to 2015.

During a February 2008 VA Agent Orange examination, which also referenced the Veteran's participation in Project SHAD, the Veteran complained of hypertension, skin rashes, and depression.  He denied diarrhea or constipation.  He was not diagnosed with chronic fatigue syndrome or irritable bowel syndrome.

During VA examination in November 2009, the Veteran reported twice monthly bouts of diarrhea if he eats greasy foods.  He also reported generalized weakness and fatigue.  He indicated that he cannot walk very far because he gets short of breath.  The examiner diagnosed fatigue secondary to dyspnea and tobacco use disorder.  The examiner also opined that the Veteran did not have chronic fatigue syndrome or irritable bowel syndrome because "none of the Veteran's symptoms are consistent" with those conditions.  

During the July 2013 Board hearing, the Veteran testified that he did not know if he had ever been diagnosed with chronic fatigue syndrome or irritable bowel syndrome.  With regard to chronic fatigue, the Veteran reported that he was prescribed multiple inhalers due to his breathing conditions.  

In this case, the evidence of record simply does not establish current diagnoses of chronic fatigue syndrome or irritable bowel syndrome.  Moreover, the evidence of record does not contain any evidence of a chronic disability related to chronic fatigue syndrome or irritable bowel syndrome at any time proximate to, or since, the claim.  Specifically, VA treatment and examination reports associated with the claims file do not indicate a diagnosis of, or treatment for, chronic fatigue syndrome or irritable bowel syndrome.  In fact, treatment records reflect that the Veteran consistently denied relevant symptoms of chronic fatigue syndrome or irritable bowel syndrome, and the VA examiner specifically found that the Veteran did not have chronic fatigue syndrome or irritable bowel syndrome.

Thus, the most probative evidence does not reflect diagnoses of chronic fatigue syndrome or irritable bowel syndrome.  The Board recognizes the Veteran's belief that he has chronic fatigue syndrome and irritable bowel syndrome.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced symptoms related to the claimed disabilities.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as diagnosis of chronic fatigue syndrome or irritable bowel syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In the absence of any competent evidence of a current diagnosis of chronic fatigue syndrome or irritable bowel syndrome, the Board must conclude the Veteran does not currently suffer from such disabilities.  Without competent evidence of a diagnosis of chronic fatigue syndrome or irritable bowel syndrome, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In sum, the Veteran has not satisfied the necessary element of a present disability for chronic fatigue syndrome or irritable bowel syndrome, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for chronic fatigue syndrome or irritable bowel syndrome.


ORDER

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied.

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for irritable bowel syndrome is denied.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issue on appeal.

The Veteran asserts that his headache condition is due to exposure to chemical and biological agents as a participant in Project SHAD.  Service records confirm that the Veteran was a participant in Project SHAD testing and that he was exposed to bacillus globigii and methylacetoacetate.

The Veteran was afforded a VA examination in November 2009.  The examiner diagnosed the Veteran with migraine headaches and opined that they were not caused by or the result of exposure to materials used in Project SHAD because the Veteran has been having headaches for only two years and "based on history/exam [and] review of records-headache is unlikely due to SHAD."

The Board finds that this opinion is conclusory and unsupported by an adequate explanation of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, despite the examiner's finding that the Veteran only had headaches for the past two years, VA treatment records from 2002 show complaints of headaches, and the Veteran testified at the July 2013 hearing that he had experienced headaches since service.  Accordingly, the Board finds that the November 2009 VA opinion is inadequate and that an addendum opinion is needed.

Lastly, as the record reflects that the Veteran receives ongoing VA treatment, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issue on appeal dated from October 2015 to the present.

2. After all available records have been associated with the claims file, return the claims file to the November 2009 VA examiner for an addendum opinion.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the Veteran, in light of the Veteran's contention that he experienced headaches since service and VA treatment records showing treatment for headaches as early as 2002, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed headache condition had its onset during service or is related to any in-service disease, event, or injury, to include exposure to bacillus globigii and methylacetoacetate as a participant in Project SHAD.  In so opining, the examiner should address the likelihood that exposure to bacillus globigii and methylacetoacetate could have caused the Veteran's current headache condition.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, to include the Veteran's statements regarding headaches in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

3. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


